De Courcy, J.
The plaintiff seeks to recover $4,000, extra compensation in the nature of bonuses, for services rendered to *549the defendant in inventing certain patentable buttonhole machines. It is settled by the answers of the jury that the defendant agreed to pay him $3,000, in addition to his weekly salary, if he should invent and build a buttonhole machine on mechanical principles different from those embodied in the Reece patents; also that it would pay him a bonus of $1,000 if he should improve the defendant’s “new style” buttonhole machine so that it would work successfully on cloth, — or (at his option) should build them an entirely new cloth buttonhole machine. And there was evidence that neither of these sums should be payable until both patents were granted.
The plaintiff built a buttonhole machine different in principle from the Reece machines; and a patent therefor was issued to Reece and Shea, administrators, February 11, 1902. On November 18, 1902, a patent was issued for improvements in the "new style” machines, on an application filed on February 20 of that year. The plaintiff had filed an application earlier, namely on February 5, 1902, for a patent on an entirely new cloth buttonhole machine; but the patent was not issued until November 25, 1902, and a supplemental patent not until March 24, 1903.
One of the questions submitted to the jury was, “4. If either of said agreements were made, when were the said sums to become due and payable?” and they answered “February 11,1902.” As that was more than six years before the date of the writ (November 21,1908), the judge directed a verdict for the defendant, based on the statute of limitations. Later, on the plaintiff’s motion, the answer to question 4 was set aside; but the judge allowed the verdict for the defendant to stand.
The main question before us is, whether there was error in ordering a verdict for the defendant. If the plaintiff’s cause of action accrued on November 18, 1902, when the patent was issued for improvements in the "new style” machine, the statute had barred the claim three days before the writ was brought. But the plaintiff had the election of earning the $1,000 by either inventing an improvement in the “new style” machine, or inventing the entirely new machine, which was not patented until November 25, 1902, and March 24, 1903. And it cannot be said as matter of law that he had made an election. He was testing the new machine in the experimental room on the Monday before *550the Saturday (November 29, 1902,) when he left the defendant’s employ; and the defendant’s treasurer then expressed an opinion that it could not be bought for $250,000. On the evidence it was for the jury to determine, as matter of fact, whether the plaintiff had decided upon the invention of the new machine as a fulfilment of his agreement; and, if he did, his claim was not barred by the statute of limitations.
The defendant argues also that the written agreement of October 12, 1900, precludes the plaintiff- from recovering upon the oral agreement. But there was evidence that this written agreement was not intended to embody all the contract between the parties, and was only prepared for record in the Patent Office.
On the motion of the plaintiff, the judge set aside the answer of the jury to the fourth question as unwarranted and not responsive. As the answer to the sixth question was clearly inconsistent with the answers to the ninth and tenth questions, and it could not be said which was true without entering upon the province of the jury, the judge properly set aside the three answers. This action was within the discretionary power of the court, even upon its own motion. Reilly v. Boston Elevated, Railway, 206 Mass. 53. Edwards v. Willey, 218 Mass. 363, 367.
As there was error in directing a verdict for the defendant, the entry must be

Exceptions sustained.